DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 20140002626) in view of Galstian (U.S. Pub. No. 20120140044) in further view of Lee (U.S. Pub. No. 20100231691).
	Regarding claim 1, Yu discloses:
A camera module comprising:

a driving device configured to generate a signal to controllably drive the first lens module (driver IC 38, where the liquid lens provides an adjustable lens element disposed at a position along the optical path, optical axis O, and actuable to change refraction with respect to each of two orthogonal axes in response to received adjustment signals from driver element 38 and where electrodes 109 and 113 insulated from oil 101 but in electrical contact with water 103 can have a variable voltage selectively applied to the electrodes as the adjustment signal and the interface 115 between oil 101 and water 103 changes its shape depending on the voltage applied across the conical structure, par. 29 and 30).
Yu is silent with regards to a second lens module comprising a second liquid lens comprising two or more liquids to form a second interface, and at least one solid lens; driving the second lens module, and the first and second lens module have a mutually different viewing angle.
Galstian discloses:
A camera module comprising:

a second lens module (the other of the pair of Tuneable Liquid Crystal Lens (TLCL) each associated with a respective camera of the pair of cameras, used for stereo imaging and registered for infinite (D) plane left-right alignment, par. 79-81 and Fig. 14a) comprising a second liquid lens comprising two or more liquids to form a second interface (the Tuneable Liquid Crystal Lens (TLCL) has two layers of liquid crystal that are arranged in a superposed manner with a stretched material in between and controlled with controlled an electrode system, par. 88 and 89, and Fig. 17);
driving the second lens module (the optical axis can be moved via signals applied to electrodes, par. 70-75, 88, and 89); and 
the first lens module and the second lens module have mutually different viewing angles (the pair of cameras have different viewing angles for stereo imaging, par. 79-83, and Fig. 14a-14c).

While Yu was shown to disclose the general structure of a claimed lens module with the first and second liquids and solid lens and Galstian was shown to use two liquid lenses together to stereoscopically image, Yu and Galstian are silent with regards to the first lens module is disposed on a first optical axis and the second lens module is disposed on a second optical axis, the first optical axis and the second optical axis being in parallel to each other.  Lee discloses in par. 37 and 38 that two cameras as left and right cameras 112 and 114 with lenses L.sub.L and L.sub.R respectively can be aligned parallel with each other with parallel optical axes.  As can be seen in par. 70 this 
Regarding claim 2, Galstian further discloses:
a same signal generated from the driving device is transmitted to the first liquid lens and the second liquid lens (focusing two or more cameras onto the same scene in a synchronized manner may include: combining multiple focus scores into a combined focus score employed by each liquid lens to adjust focus and can use a synchronized driver to focus the lenses in a synchronized manner, par. 92 and Fig. 7).
As can be seen in par. 94 this is advantageous in that improved multi-lens auto-focusing can be achieved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a same signal generated from the driving device is transmitted to the first liquid lens and the second liquid lens.
Regarding claim 3, Yu further discloses:
allowing the first interface to be changed (interface 115 between oil 101 and water 103 changes its shape depending on the voltage is applied across the conical structure using electrodes 109 and 113, par. 30);

Yu is silent with regards to driving device comprises: a sensor configured to measure a position and a direction; an optical image stabilization (OIS) controller configured to perform an optical image stabilization function of a lens; and a clock module configured to generate a clock configured to perform a synchronization with the first lens module and the second lens module.
Official Notice is taken that it was well known before the effective filing date of the claimed invention to include a sensor module, such as an accelerometer or gyroscope, configured to measure a position and a direction; and an optical image stabilization (OIS) controller configured to perform an optical image stabilization function by moving a lens.  This is advantageous in that an optical lens can be shifted to offset hand/vehicle vibrations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor, such as an accelerometer or gyroscope, configured to measure a position and a direction; and an optical image stabilization (OIS) controller configured to perform an optical image stabilization function of a lens.
Note that the driving of the first liquid lens and second liquid lens was previously shown and therefore allowing the second interface to be changed would occur and the voltage driver would output a voltage to the second liquid lens.

Further Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a clock generator to generate clock signals to synchronize timing of components of a camera system including lenses.  This is advantageous in that a program can be executed with a processor to control operations of the camera system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a clock generator to generate clock signals to synchronize timing of components of a camera system including lenses.  Note that this would result in synchronization of the first lens module and the second lens module based on the clock module signals.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 5, Yu and Galstian are silent with regards to a switching device configured to selectively transmit the signal generated from the driving device to one liquid lens of the first liquid lens and the second liquid lens.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include processors using circuitry, such as transistors as switches, to selectively transmit signals to peripheral components, such as lenses.  This is advantageous in that a processor can save power and not transmit a control signal when control is not needed.  Therefore, it would have been obvious to one of ordinary skill in the art before the 
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 7, Yu further discloses:
in the first liquid lens a shape of the first interface is adjusted by receiving a first voltage (electrodes 109 and 113 insulated from oil 101 but in electrical contact with water 103 can have a variable voltage selectively applied to the electrodes as the adjustment signal and the interface 115 between oil 101 and water 103 changes its shape depending on the voltage applied across the conical structure, par. 29 and 30).
Note that the same structure is used for the second lens module as well as the same control technique as the first lens module was shown in the rejection of claim 1 and therefore results in the second liquid lens a shape of the second interface is adjusted by receiving a second voltage.
Regarding claim 8, see the rejection of claim 1 and note that the limitations of a viewing angle of the second lens module comprises at least a part of a viewing angle of the first lens module such that there is an overlapping area between a first image captured by the first lens module and a second image captured by the second lens module so as to enable a composite image formed by combining the first image and the second image where shown in Lee where Lee created a mixed stereoscopic image that 
Regarding claim 9, see the rejection of claim 1 and note that the limitations of claim 9 were shown with different first and second liquids of oil and water and stretched material as an interface between the oil and water, where the same structure was applied to the second lens module where oil and water would be the third and fourth liquids and stretched material as a second interface between the oil and water.
Regarding claim 10, Yu further discloses:
first lens module is focused by varying the first interface of the first liquid lens (detect focus state and decide focus direction, the liquid lens is rapidly modulated to provide slight vibration and in the liquid lens the refraction with respect to each of two orthogonal axes in changes in response to received adjustment signals from driver element 38 and where electrodes 109 and 113 insulated from oil 101 but in electrical contact with water 103 can have a variable voltage selectively applied to the electrodes as the adjustment signal and the interface 115 between oil 101 and water 103 changes its shape depending on the voltage applied across the conical structure, par. 29, 30, and 33).
Note that the same structure was shown used for the second lens module as well as the same control technique and would result in the second lens module is focused by varying the second interface of the second liquid lens. 
Regarding claim 11, Galstian further discloses:

wherein the first curvature of the first interface is different from the second curvature of the second interface (as the liquid lenses are disclosed to be the same structure as previously shown in Galstian when one of the liquid lenses is focused close so that the imaged object is close to the far limit of the corresponding depth of field range it would inherently have a first curvature from the voltages applied to the electrodes and the other camera is focused far so that the same imaged object is close to the near limit of the corresponding depth of focus range it would inherently 
As can be seen in par. 83 this is advantageous in that the viewer would see details in both depth of field ranges and therefore the viewer would see details in an expanded (enhanced) depth of field range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include first interface of the first liquid lens is formed with a first curvature when a subject is disposed at a position spaced apart from the first lens module by a first distance, and the second interface of the second liquid lens is formed with a second curvature when the subject is disposed at a position spaced apart from the second lens module by the first distance, and wherein the first curvature of the first interface is different from the second curvature of the second interface.
Regarding claim 12, Galstian further discloses:
a focal length of the first liquid lens is varied according to a distance between the first liquid lens and the subject, when the first lens module is focused (one of the liquid lenses is focused close so that the imaged object is close to the far limit of the corresponding depth of field range, par. 83, 88, and 89 and Fig. 14c),
wherein a focal length of the second liquid lens is varied according to a distance between the second liquid lens and the subject, when the second lens module is focused (one of the liquid lenses is focused close so that the imaged object is close to the far limit of the corresponding depth of field range, par. 83, 88, and 89 and Fig. 14c).

Galstian is silent with regards to wherein the focal length of the first liquid lens is shortened when the subject approaches the first liquid lens, wherein the focal length of the second liquid lens is shortened as the subject approaches the second liquid lens.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include shortening a focal length of a lens when a subject approaches.  This is advantageous in that clear images can be captured of close subjects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include shortening a focal length of a lens when a subject approaches.  Note that applying this concept to the liquid lenses would result in the focal length of the first liquid lens is shortened when the subject approaches the first liquid lens, wherein the focal length of the second liquid lens is shortened as the subject approaches the second liquid lens.

Regarding claim 13, Yu further discloses:
the first lens module comprises a first electrode disposed in a direction perpendicular to the first optical axis of the first lens module (electrode 109 offset from optical axis 105 and seen as having a length perpendicular to optical axis 105 in a left-right direction, par. 30 and 31 and Figs. 2A-2C) and a second electrode comprising a portion in a direction perpendicular to the first optical axis of the first lens module and another portion inclined with respect to the first optical axis of the first lens module (electrode 113 offset from optical axis 105 and seen as having a length perpendicular to optical axis 105 in a left-right direction as well as a portion that has an angle partially in the optical axis 105 direction, par. 30 and 31 and Figs. 2A-2C),
wherein the first liquid lens comprises a first cavity disposed with the first and second liquids (space of the liquid lens 36 where oil 101 and water 103 are contained, par. 30 and Figs. 2A-2C), one of the first and second liquids being electrically connected with the first electrode and the other of the first and second liquids being electrically insulated from any electrode (electrodes 109 and 113 insulated from oil 101 but in electrical contact with water 103, par. 30),

wherein a diameter of the first cavity is gradually reduced from an upper part to a lower part (when viewing Figs. 2A-2C with electrode 109 on a top side of liquid lens 36 the top of the space where the oil 101 and water 103 has a greater left-right diameter than the bottom of the space where it can be seen that the space has side wall slopes that reduce in diameter from top to bottom).
Note that as two identical liquid lenses were previously shown in the rejection the combination of Yu and Galstian would result in the second liquid lens comprises a second cavity disposed with two mutually different liquids, wherein an upper diameter of the second cavity is greater than a lower diameter of the second cavity, and wherein a diameter of the second cavity is gradually reduced from an upper part to a lower part.
Regarding claim 14, Yu further discloses:
the first lens module comprises a first electrode disposed in a direction perpendicular to the first optical axis of the first lens module (electrode 109 offset from optical axis 105 and seen as having a length perpendicular to optical axis 105 in a left-right direction, par. 30 and 31 and Figs. 2A-2C) and a second electrode comprising a portion in a direction perpendicular to the first optical axis of the first lens module and another portion inclined with respect to the first optical axis of the first lens 
wherein the first liquid lens comprises a first cavity receiving the first and second liquids (space of the liquid lens 36 where oil 101 and water 103 are contained, par. 30 and Figs. 2A-2C), one of the first and second liquids being electrically connected with the first electrode and the other of the first and second liquids being electrically insulated from any electrode (electrodes 109 and 113 insulated from oil 101 but in electrical contact with water 103, par. 30),
wherein a lower diameter of the first cavity is greater than an upper diameter of the first cavity (when viewing Figs. 2A-2C with electrode 109 on a bottom side of liquid lens 36 the bottom of the space where the oil 101 and water 103 has a greater left-right diameter than the top of the space),
wherein a diameter of the first cavity is gradually reduced from a lower part to an upper part (when viewing Figs. 2A-2C with electrode 109 on a bottom side of liquid lens 36 the bottom of the space where the oil 101 and water 103 has a greater left-right diameter than the top of the space where it can be seen that the space has side wall slopes that increase in diameter from bottom to top).

Regarding claim 15, see the combined rejections of claims 1, 5, and 7.
Regarding claim 16, see the rejection of claims 15 and 6.
Regarding claim 19, see the rejection of claims 15 and 7.
Regarding claim 20, Yu discloses:
A camera module comprising: a first lens module (imaging system 12 having imaging lens 22 and liquid lens 36, par. 28-31) comprising a first liquid lens comprising two or more liquids (oil 101 and conductive water 103, par. 30) to form a first interface (interface 115 between oil 101 and water 103 that changes its shape depending on the voltage applied across the conical structure, par. 30), and at least one first solid lens (imaging lens 22, par. 29);
Yu is silent with regards to a second lens module comprising a second liquid lens comprising two or more liquids to form a second interface, and at least one solid lens.
Galstian discloses:
A camera module comprising:
a first lens module (one of a pair of Tuneable Liquid Crystal Lens (TLCL) each associated with a respective camera of a pair of cameras, used for stereo imaging and registered for infinite (D) plane left-right 
a second lens module (the other of the pair of Tuneable Liquid Crystal Lens (TLCL) each associated with a respective camera of the pair of cameras, used for stereo imaging and registered for infinite (D) plane left-right alignment, par. 79-81 and Fig. 14a) comprising a second liquid lens comprising two or more liquids to form a second interface (the Tuneable Liquid Crystal Lens (TLCL) has two layers of liquid crystal that are arranged in a superposed manner with a stretched material in between and controlled with controlled an electrode system, par. 88 and 89, and Fig. 17);
As can be seen in par. 69 and 79 this is advantageous in that a movable optical axis liquid crystal lens on one or both cameras of a stereoscopic imaging system can provide: critical adjustment addressing Line of Sight (LOS) up-down and left-right alignment errors, without moving parts to register stereoscopic images of an object at infinity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include second lens module comprising a second liquid lens comprising two or more liquids to form a second interface.  Note that when Yu is modified to incorporate two lens modules (where both .

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 20140002626) in view of Galstian (U.S. Pub. No. 20120140044) in further view of Lee (U.S. Pub. No. 20100231691) in further view of Ueda et al. (U.S. Pub. No. 20110279654).
	Regarding claim 4, Yu is silent with regards to transmission of the same signal generated from the driving device to the first liquid lens and the second liquid lens is a transmission of same voltage value outputted from a voltage driver within the driving device to the first liquid lens and the second liquid lens, and wherein the first lens module and the second lens module have a same focus.
	Ueda discloses:
transmission of the same signal generated from the driving device to the first lens and the second lens (lens controller 240 synchronizes the focus motor 233L to move focus lens 230L and the focus motor 233R to move focus lens 230R using a control signal sent from the camera controller 140 so that the left-eye and right-eye optical systems have a same subject distance when focusing, par. 63, 69, and 71), and

As can be seen in par. 203 this is advantageous in that a stereoscopic image can be viewed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmission of the same signal generated from the driving device to the first liquid lens and the second liquid lens, and wherein the first lens module and the second lens module have a same focus.
Further, “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  As Yu was previously shown to use a voltage to change the liquid lens shape depending on the voltage applied across the conical structure, Galstian was shown to use two liquid lenses for stereo imaging, and Ueda was shown to transmit a same signal generated to the first lens and second lens, it would have been within the technical grasp of one of ordinary skill in the art to transmit a same voltage value outputted from the voltage driver within the driving device to the first liquid lens and the second liquid lens so that both liquid lenses could have a same focus distance for a subject being imaged.
Regarding claim 18, see the rejection of claims 15 and 4.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, no prior art could be located that teaches or fairly suggests an optical image stabilization (OIS) controller configured to perform an optical image stabilization function by allowing the first interface and the second interface to be changed; a voltage driver configured to output a voltage for driving the first liquid lens and the second liquid lens; a clock module configured to generate a clock configured to perform a synchronization with the first lens module and the second lens module; and a controller configured to repeat, for a preset time, an operation of opening one switch of two switches comprised in the switching device and short-circuiting the other switch, in combination with the rest of the limitations of the claim.
Regarding claim 17, no prior art could be located that teaches or fairly suggests measuring, by a sensor a position and a direction; performing, by an optical image stabilization controller, an optical image stabilization function by allowing the first interface and the second interface to be changed; outputting, by a voltage driver, a voltage for driving the first liquid lens and the second liquid lens; generating, by a clock module, a clock signal for performing a synchronization with the first lens module and the second lens module; and repeating for a preset time, by a controller, a step of opening one switch of two switches comprised in the switching device, and short-circuiting the other switch, in combination with the rest of the limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NICHOLAS G GILES/Primary Examiner, Art Unit 2697